Electronically Filed
                                                         Supreme Court
                                                         SCWC-11-0000089
                                                         16-OCT-2012
                                                         02:19 PM



                        NO. SCWC-11-0000089 

            IN THE SUPREME COURT OF THE STATE OF HAWAI'I


          STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,

                                   vs.

          DENNIS KAULIA, Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

          (ICA NO. CAAP-11-0000089; CR. NO. 3P7-09-01892)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Petitioner/Defendant-Appellant’s Application for Writ

 of Certiorari filed on September 4, 2012, is hereby accepted.

           IT IS FURTHER ORDERED, that no oral argument will be
 heard in this case.   Any party may, within ten days and pursuant
 to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move
 for retention of oral argument.
           DATED: Honolulu, Hawai'i, October 16, 2012.


 Alen M. Kaneshiro                    /s/ Mark E. Recktenwald

 for petitioner

                                      /s/ Paula A. Nakayama

 Linda L. Walton 

 for respondent                       /s/ Simeon R. Acoba, Jr.


                                      /s/ Sabrina S. McKenna


                                      /s/ Richard W. Pollack